Citation Nr: 1643239	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left arm disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain.

7.  Entitlement to an initial disability rating in excess of 10 percent for right ankle strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to February 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of these matters was subsequently transferred to the RO in Waco, Texas.

In May 2010, the Veteran submitted a statement in which he requested, among other things, increased ratings for his service-connected right knee and right ankle disabilities.  It appears that the RO interpreted the Veteran's May 2010 request for increased ratings as a new claim for increased ratings.  However, the Veteran submitted the statement within one year of the mailing date of notice of the February 2010 rating decision.  As such, the Board interprets the Veteran's May 2010 request for higher ratings not as a new claim, but as a timely notice of disagreement as to the February 2010 rating decision.  See 38 C.F.R. §§ 20.201, 20.302.  Additionally, following the issuance of a statement of the case as to the matters in December 2012, the Veteran submitted a VA Form 9, Appeal to Board of Veteran's Appeals, in February 2013.  The February 2013 VA Form 9 is a timely substantive appeal as to the increased ratings claims as it was submitted within 60 days of the issuance of a statement of the case as to those issues.  See 38 C.F.R. §§ 20.202, 20.302.  Therefore, as indicated above, these matters are before the Board on appeal of the February 2010 rating decision, and the Board has characterized the issues as listed on the title page.  See 38 C.F.R. § 20.200.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left ankle disability, a left arm disability, a left knee disability, a right arm disability, and a low back disability, as well as entitlement to higher initial disability ratings for right knee strain and right ankle strain.  These issues were previously remanded by the Board in May 2015 for additional development.  Unfortunately, the Board finds that another remand is required before these matters can be adjudicated on the merits.  

In its May 2015 Remand, the Board noted that additional medical records (to include VA medical examination reports pertinent to the matters on appeal) were developed by VA and associated with the record following the issuance of statements of the case for the matters on appeal, which were issued in September 2012 and December 2012.  As such, the Remand instructed the Appeals Management Center (AMC) to obtain all outstanding VA treatment records relevant to the matters being remanded and associate the records with the claims file, and to then readjudicate the Veteran's appeal in light of the additional evidence associated with the record since the issuance of the statements of the case as to the issues being remanded.

Pursuant to the Board's Remand instructions, the AMC obtained updated VA treatment records and associated them with the claims file in June 2015, December 2015, and May 2016.  

Curiously, however, in March 2016, the AMC requested that the Overton Brooks VA Medical Center in Shreveport, Louisiana, conduct several VA examinations with respect to the disabilities on appeal.  Although the Board did not explicitly mandate this development in its May 2015 Remand, according to a June 2015 Deferred Rating Decision, it seems that the AMC misinterpreted the May 2015 Remand's instructions to "undertake any development deemed necessary, to include providing the Veteran with any VA examinations warranted in view of the expanded record" as a mandate for additional VA examinations.  Specifically, the March 2016 Compensation and Pension Exam Inquiry directed that:

An in-person examination is required for the following exam(s).  ACE process must not be used to complete the DBQ.  

DBQ MUSC Ankle  
DBQ MUSC Back (thoracolumbar spine)  
DBQ MUSC Knee and lower leg  
DBQ MUSC Shoulder and arm

Inexplicably, however, while the AMC correctly listed the disabilities on appeal to be examined as left ankle disability; right ankle, 10 percent rating; low back disability; right knee, 10 percent rating; left knee disability; right arm disability; and left arm disability; it then incorrectly requested "direct service connection" opinions for all disabilities, even though the Veteran's right ankle strain and right knee strain were already subject to service connection.  

Although a VA physician at the Overton Brooks VA Medical Center questioned in an April 2016 e-mail why direct service connection opinions were required for the issues of entitlement to higher initial ratings for right ankle strain and right knee strain when the Veteran was already service connected for these disabilities, a representative from the Veterans Benefits Administration simply replied that such opinions were requested in the June 2015 Deferred Rating Decision.  

Thereafter, VA medical opinions were obtained on April 26, 2016.  The Board notes that while the March 2016 AMC examination request stipulated that in-person examinations were required and that  the Acceptable Clinical Evidence (ACE) process must not be used to complete the examination reports, the actual April 2016 VA examination reports nonetheless indicated that, "Review of available records (without in-person or video telehealth examination) using the Acceptable Clinical Evidence (ACE) process because the existing medical evidence provided sufficient information on which to prepare the DBQ and such an examination will likely provide no additional relevant evidence."  There is no indication in the claims file that the Veteran was ever notified of or scheduled for an in-person examination.  The April 2016 VA examination reports then proceeded to provide negative nexus opinions for all of the issues on appeal, to include the right knee strain and the right ankle strain for which the Veteran was already service connected.  

At this point, documents uploaded to the record in May 2016 erroneously indicated that the Veteran's VA examinations were cancelled on April 26, 2016, due to the Veteran's failure to report.  

Finally, a supplemental statement of the case was issued by the AMC in May 2016.  The supplemental statement of the case indicated that the AMC received notice from the Overton Brooks VA Medical Center that the Veteran failed to report for his scheduled VA examinations.  The AMC seemed to be unaware at that time that the Veteran was never scheduled for an in-person VA examination and that VA opinions were instead obtained using the ACE process in the absence of the Veteran in April 2016.  

Based on a thorough review of this record, the Board finds that the post-Remand development conducted by the AMC and the Overton Brooks VA Medical Center was rife with mistakes and woefully inadequate.  Negative VA nexus opinions were obtained regarding disabilities for which the Veteran was already service connected, the Veteran was erroneously documented as failing to report to in-person examinations which were never scheduled, and the AMC was not aware of the April 2016 VA examination reports at the time they issued their May 2016 supplemental statement of the case.  

Although the Board did not mandate that additional VA examinations be conducted in its May 2015 Remand, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the inadequacy of the April 2016 VA opinions requested by the AMC, the Board finds that the Veteran should be provided with in-person VA examinations to determine the likely nature and etiology of his left ankle disability, left arm disability, left knee disability, right arm disability, and low back disability.  In addition, the Veteran should also be provided with in-person VA examinations to determine the severity of the symptoms associated with his service-connected right knee strain and right ankle strain.  

In addition, the Board emphasizes that the AMC was apparently unaware of the April 2016 VA examination reports regarding the issues on appeal at the time of the issuance of its May 2016 supplemental statement of the case.  As a result, the Board is presented with a situation similar to the one that prompted the previous May 2015 Remand: VA medical examination reports pertinent to the matters on appeal which were never reviewed by the AOJ.  As such, in accordance with 38 C.F.R. § 20.1304, the Board will remand the Veteran's appeal so that the additional evidence may be reviewed by the AOJ.

The Board notes that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  This provision is applicable to cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  Currently, VA does not interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist.  Therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.  Here, the April 2016 VA examination reports which were not addressed in the May 2016 supplemental statement of the case were developed by VA.  In other words, they were not submitted by the Veteran or his representative.  Therefore, 38 U.S.C.A. § 7105(e) is not for application, and waiver of initial AOJ review of the additional evidence as to those issues is not automatic. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of all disabilities of the left ankle, left knee, and low back.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  

Upon review of record, the examiner should identify all disabilities of the left ankle, left knee, and low back, to include degenerative joint disease, patellofemoral pain syndrome, and degenerative spondylosis.

The examiner is then asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any diagnosed left ankle, left knee, or low back disability began in service, was caused by service, or is otherwise related to active service.

The examiner is also asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any diagnosed left ankle, left knee, or low back disability was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected right ankle or right knee disabilities. 

In formulating these opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be given for any opinion provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disabilities of the left arm and right arm.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  

Upon review of record, the examiner should identify all applicable disabilities of the left arm and right arm, to include degenerative disc disease.

The examiner is then asked to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any diagnosed left arm or right arm disability began in service, was caused by service, or is otherwise related to active service.

The examiner should also address the Veteran's assertion regarding the effects of in-service lifting and loading of heavy items in his capacity as a unit supply specialist.

In formulating this opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be given for any opinion provided.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right knee symptomatology.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to determine the current level of impairment and severity of the service-connected right knee strain.  The examiner is specifically asked to describe flexion and extension in degrees, in active and passive motion, on weight bearing and nonweight bearing, and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the right knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Range of motion findings as to the left knee should also be reported.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee strain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner is also asked to determine the presence of any ligament instability, recurrent subluxation, or lateral instability of the right knee on weight bearing and nonweight bearing, and, if so, its severity.  These findings should also be reported for the left knee.

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right ankle symptomatology.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to determine the current level of impairment and severity of the service-connected right ankle strain.  The examiner is specifically asked to describe dorsiflexion and plantar flexion in degrees in active and passive motion, and on weight bearing and nonweightbearing, and any additional limitation of dorsiflexion and plantar flexion, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of dorsiflexion or plantar flexion.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the right ankle strain, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  These findings should also be reported for the left ankle.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right ankle strain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

A complete rationale for any opinion offered should be provided.

5.  Readjudicate the Veteran's appeal in light of the additional evidence associated with the record since the issuance of the September 2012 and December 2012 statements of the case as to the issues being remanded.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




